Blandford, J.
1. Under the provisions of §3369 of the Code for perfecting service on a railroad company which has leased its line by sending a letter “to the president of the leasing company” and serving the depot agent of the lessee, the lessor is “ the leasing company,” and the letter should be sent to its president.
(a) . Whether service on the superintendent of the lessee company is equivalent to service on its depoi agent, is not decided, there being, no exception to the ruling of the court to the contrary.
2. The court having held that service had not been perfected, there was no error in continuing the case in order to allow it. to be-done.
Judgment affirmed.